Amendment No. 8

to

Tranche A Senior Secured Convertible Notes and Tranche B Senior Secured
Convertible Notes

 

This Amendment No. 8 to Tranche A Senior Secured Convertible Notes and Tranche B
Senior Secured Convertible Notes (this “Amendment”) is entered into effective as
of March 30, 2012 (the “Effective Date”), by and among Genesis Biopharma, Inc.,
a Nevada corporation (the “Company”), and the parties set forth on the signature
page hereto as the “Holders” (the “Holders”).

 

Background

 

A. The Company and the Holders are the parties to the (A) Tranche A Senior
Secured Convertible Notes (the “Tranche A Notes”) and (B) Tranche B Senior
Secured Convertible Notes (the “Tranche B Notes”), each as amended by Amendment
No. 1 to Tranche A Senior Secured Convertible Notes and Tranche B Senior Secured
Convertible Notes, dated as of November 30, 2011, Amendment No. 2 to Tranche A
Senior Secured Convertible Notes and Tranche B Senior Secured Convertible Notes,
dated as of December 19, 2011, Amendment No. 3 to Tranche A Senior Secured
Convertible Notes and Tranche B Senior Secured Convertible Notes, dated as of
January 5, 2012, Amendment No. 4 to Tranche A Senior Secured Convertible Notes
and Tranche B Senior Secured Convertible Notes, dated as of January 13, 2012 and
Amendment No. 5 to Tranche A Senior Secured Convertible Notes and Tranche B
Senior Secured Convertible Notes, dated as of January 31, 2012, Amendment No. 6
to Tranche A Secured Convertible Notes and Tranche B Secured Convertible Notes,
dated February 29, 2012 and Amendment No. 7 to Tranche A Secured Convertible
Notes and Tranche B Secured Convertible Notes, dated March 13, 2012.

 

B. The Holders own all of the currently outstanding Tranche A Notes and Tranche
B Notes.

 

C. The Company and the Holders wish to further amend the Tranche A Notes and the
Tranche B Notes as set forth in this Amendment.

 

Agreement

 

The Company and the Holders agree as follows:

 

1. The capitalized term “Maturity Date” as defined in Section 1 of each of the
Tranche A Notes is hereby amended and hereafter shall be defined to be April 17,
2012.

 

2. The capitalized term “Maturity Date” as defined in Section 1 of each of the
Tranche B Notes is hereby amended and hereafter shall be defined to be April 17,
2012.

 

3. Except as expressly set forth in the preceding Sections 1 and 2, each of the
Tranche A Notes and the Tranche B Notes shall remain in full force and effect.

 

 

 



4. Each Holder represents and warrants to the Company that this Amendment has
been duly authorized, executed and delivered by him, her or it and constitutes
his, her or its legal, valid and binding obligation, enforceable against him,
her or it in accordance with its terms.

 

5. The Company represents and warrants to the Holders that this Amendment has
been duly authorized, executed and delivered by the Company and constitutes the
Company’s legal, valid and binding obligation, enforceable against the Company
in accordance with its terms.

 

6. This Amendment may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

7. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES WHICH MIGHT CAUSE THE LAWS OF ANY OTHER JURISDICTION TO BE
APPLIED.

 

 

 

 

 

IN WITNESS WHEREOF, the Company and the Holders have duly executed this
Amendment effective as of the Effective Date.

 

COMPANY:   HOLDER:           GENESIS BIOPHARMA, INC.   Ayer Capital Partners
Master Fund, L.P.           By:     By:   Name:     Name:   Title:     Title:  
            HOLDER:   HOLDER:           Epworth-Ayer Capital   Bristol
Investment Fund, Ltd.           By:     By:   Name:     Name:   Title:    
Title:                       HOLDER:                 Ayer Capital Partners
Kestrel Fund, LP                 By:         Name:         Title:        

 

 



 

 

